                   Case 6:20-cv-07039-FPG Document 6 Filed 01/15/21 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                    DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                                ENVIRONMENTAL PROTECTION BUREAU



                                                                   January 15, 2021

     VIA ELECTRONIC FILING

     Hon. Frank P. Geraci, Jr.
     United States District Court
      for the Western District of New York
     2120 Kenneth B. Keating Federal Building
     100 State Street
     Rochester, NY 14614

             Re:       Leo v. NYSDEC et al., Index No. 6: 20-cv-07039

     Dear Judge Geraci:

            Please accept this letter as a notice of appearance on behalf of defendants
     New York State Department of Environmental Conservation (DEC), DEC
     Commissioner Basil Seggos, Captain William Powell, and Joseph Therrien in the
     above-referenced case. Another Assistant Attorney General has been assigned to
     this case whom will not begin her employment with our Office until later this
     month. We request a 60-day extension of the 21-day period to answer or otherwise
     move. Please confirm your grant or denial of this request and the due date for
     defendants’ answer. Thank you.


                                                                   Sincerely,

                                                                   s/ Brittany M. Haner
                                                                   ____________________________
                                                                   Brittany M. Haner
                                                                   Assistant Attorney General
     cc:     Carrie Leo
             3199 Walworth Road
             Walworth, NY 14568



                 THE CAPITOL, ALBANY, N.Y. 12224-0341 ● PHONE (518) 776-2400 ● FAX (518) 650-9363 ● WWW.AG.NY.GOV
